DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 8/24/22 has been received. Claims 1, 4, 6, and 18 are amended, claims 1-16 and 18-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and claim 18 recite “a hanging element coupled to the cavity and configured to: …be expandable parallel to a rim of the cavity via one or more expansion elements disposed proximate to the coupling of the hanging element to the cavity in a manner that allows the hanging element to adjust in size as the adjustable band transitions between the first volume and the second volume”..  All bolded text is considered as new matter in that the originally filed specification doesn’t disclose “one or more expansion elements” as claimed. 

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (U.S. 7,681,251) in view of Wong (U.S. 2005/0132470).  Carey discloses the invention substantially as claimed. Carey teaches a teaches a baseball hat 10 comprising one or more panels (crown 16 includes plurality of panels joined by seams 30) forming a cavity, an adjustable band 110 around an opening of the cavity to adjust a volume of the cavity between a first volume and a second volume, and a hanging element (scarf member) 12 coupled to the cavity by stitching (see claim 15 reciting scarf member upper edge stitched to the lower rim perimeter of the crown portion) and configured to be substantially concealed within the cavity at either the first volume of the second volume (Fig.11 shows stored position), be substantially disposed outside of the cavity at either the first volume or the second volume (Fig.6 shows the deployed position of the hanging element), and transition back and forth between being substantially concealed within the cavity and being substantially disposed outside of the cavity at either the first or second volume. The hanging element 12 is disclosed as expandable parallel to a rim of the cavity in that the hanging element is formed of elastically deformable fleece material (col.4, lines 35-36) and this material is expected to expand at least to some degree in a direction parallel to a rim of the cavity. The bottom edge of the adjustable band is disposed above a rim of the opening of the cavity (shown in Figure 7) and the hanging element 12 is configured to be disposed under the adjustable band 110 when the hanging element is concealed. The hanging element is folded upwardly into the crown cavity such that the hanging element is disposed under the band 110 when the hanging element is concealed. The hanging element 12 includes a shape and a size long enough to cover a neck of a user when the hanging element 12 is disposed outside of the cavity. The hanging element 12 is coupled to the cavity such that the hanging element 12 is oriented behind a head of user when the hanging element is disposed outside of the cavity (note that a portion of the hanging element is oriented behind the user’s head). The hanging element 12 is coupled to the cavity such that the hanging element is oriented in front of a face of a user when the hanging element is disposed outside of the cavity. Figure 6 shows the hanging element 12 covering a neck of a user, oriented behind a user’s head and oriented in front of a face of a user. Carey doesn’t teach the hanging element configured to be expandable parallel to a rim of the cavity via one or more expansion elements disposed proximate to the coupling of the hanging element to the cavity in a manner than allows the hanging element to adjust in size as the adjustable band transitions between the first volume and the second volume. Wong teaches a hat with a sweatband 3 attached to the cap body 1 by an elastic thread 12 that “provides the periphery of the cap with an unexpected stretching potential” and allows the periphery of the cap to elastically expand and contract. Wong teaches “In addition to maintaining the elasticity of the sweatband 3, …the highly elastic thread 12 contributes to the prevention or reduction of the head clamping phenomena often experienced with conventional caps.” The elastic thread is considered as equivalent to the one or more expansion elements disposed proximate to the coupling of the hanging element such that it would have been an obvious modification to use elastic thread in the coupling of the hanging element to the cavity to provide the expected results disclosed by Wong- to assist with expansion and flexibility of the hanging element as the hanging element is manipulated relative to the hat body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey’s hanging element as configured to be expandable parallel to the rim of the cavity via one or more expansion elements disposed proximate to the coupling of the hanging element to the cavity in a manner that allows the hanging element to adjust in size as the adjustable band transitions between the first volume and the second volume, as Wong teaches benefits of using elastic thread for coupling hat structures to assist with expansion of the respective structures.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong as applied to claim 1 above, and further in view of Lo ‘880. Carey discloses the invention substantially as claimed. However, Carey doesn’t teach the one or more panels include a reinforced panel disposed in proximity to a portion of the cavity in which the hanging element is concealed in the hat. Lo teaches a hat 10 with one or more panels 12-17 forming a cavity, the panels 12,13 are reinforced throughout to provide shape and support to the hat (col.4, lines 46-50). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carter’s one or more panels to include a reinforced panel in that Lo teaches this reinforced panel provides shape and support to the hat structure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong and Lo as applied to claim 2 above, and further in view of Olivares Velasco ‘166. Carey discloses the invention substantially as claimed but doesn’t teach the reinforced panel is more rigid near a center of the reinforced panel and less rigid at distances further away from the center of the reinforced panel. Olivares Velasco teaches a hat with rigid padding panels as in Figure 18C, the panels tapering in thickness from a center of the panel toward an upper edge of the panel as shown. This reduction in thickness is expected to result in a less rigid panel. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carey’s reinforced panel such that the panel is more rigid at a center and less rigid at distances further away from the center of the panel in that Olivares Velasco teaches a rigid
panel portion that diminishes in thickness from a center toward an upper edge to provide protection to a particular portion of the wearer’s head.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong, as applied to claim 1 above, and further in view of  Mishal (U.S. 5,901,380). Carey discloses the invention substantially as claimed. However, Carey doesn’t teach the adjustable band comprises an elastic band. Mishal teaches a hat including an adjustable band for varying the diameter of the hat cavity, the adjustable band comprising an elastic band 235 disclosed as a continuous adjustment type of band not requiring manual adjustment of the band. This band type is considered as obvious over that of Carey in both bands allow for adjustment of the hat cavity size such that it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Carey’s band to substitute the elastic band in that the elastic band will self-adjust in size based upon the wearer’s head size.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong. Carey discloses the invention substantially as claimed, including the one or more panels made of an elastic material. However, Carey doesn’t disclose the elastic material is capable of expanding from a resting length to between 1.0 and 1.8 times the resting length. This limitation doesn’t provide further details of the elastic material composition or other properties of the material resulting in the expansion capability. The panels are capable of expanding from a resting length to a larger length and the degree of expansion may be arrived at through routine experimentation based upon a particular end use of the hat such that the resting length of between 1.0 and 1.8 times the resting length is considered as an obvious range that varies with the type of elastic material and size of the wearer’s head when the hat is worn. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey’s elastic material such that it is capable of expanding from a resting length to between 1.0 and 1.8 times the resting length based upon a desired fit as snug or looser on the wearer’s head.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong as applied to claim 1 above, and further in view of Perry ‘183. Carey discloses the invention substantially as claimed, including a hat with a brim 44, but doesn’t teach the hat includes a loop configured to act as a pivot point about which the hat rotates and the hat comprising a brim, wherein the loop is attached to the brim or formed as a void in the brim. Perry teaches a hat 10 with a brim 11 having a void 21a. Perry teaches that the void is sized to receive a finger and therefore the loop is considered as capable of functioning to receive a finger to rotate the hat around the loop. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey’s brim to include a loop in the form of a void as taught by Perry, with the loop sized to receive the wearer’s fingers and allowing for the hat to be manipulated in various manners as desired.
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong as applied to claims 1 and 18, and further in view of Gomez (U.S. 5,950,241). Carey discloses the invention substantially as claimed but doesn’t teach the hanging element comprises one or more pockets and the one or more pockets houses a weight including one or more additional layers of material, or the one or more pockets further comprising a securing device configured to allow objects to be secured within the pockets, the securing device including stitching. Carey doesn’t teach the method of manufacturing a hat further comprising coupling a weight to the hanging element to facilitate the transition of the hanging element between being substantially concealed within the cavity and being substantially outside of the cavity. Gomez teaches a hat with a hanging element (drape) 20 including a pocket housing a weight 36 including one or more additional layers of material or stitching (col.7, lines 58-64). Note that the weights are inherently formed of a layer of material and are also sewn into the pocket. For claim 16, the one or more pockets include stitching to allow objects to be secured within the pockets. The weights retain the hanging element in place in the event of windy conditions. For claim 19, Carey is modified below such that the method of manufacturing a hat is considered as obvious in view of the structural details taught by Carey and Gomez teaches the additional structural steps of coupling a weight to the hanging element. Therefore, it would have been obvious to modify Carey’s hanging element to include the weight retained in a pocket since Gomez teaches the weights will retain the hanging element in position below the hat as the weight biases the hanging element material in the extended position.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Wong.  Carey discloses the invention substantially as claimed but doesn’t explicitly disclose a method of manufacturing a hat and the second material is selected to include a smooth material that is less elastic than the first material. Carey teaches the steps of selecting a first (fleece) material for two or more panels (panels are formed from elastic material), combining the two or more panels to form a cavity of the hat (panels are combined at seams 30), selecting a second material for a hanging element 12 based on one or more elastic properties of the first material (the second material is also elastic) and coupling the hanging element 12 with the cavity such that the hanging element is configured to transition between being substantially concealed within the cavity and being substantially outside of the cavity and be expandable parallel to a rim of the cavity. It is noted that Carey doesn’t explicitly disclose the limitations of the preamble “A method of manufacturing a hat”; however, the preamble is considered as a statement of intended use, not a separate claim limitation and Carey meets the claimed step limitations which necessarily result in a method of manufacturing a hat. Applicant’s specification doesn’t provide types of material that are considered as smooth; however, paragraph 56 discloses a smooth material is one that is comfortable when in contact with skin and fleece is considered as a smooth material. One of ordinary skill would recognize that selecting a material for the two or more panels forming the cavity that is more elastic than the second material selected the hanging element is advantageous since the hat is intended to be worn on the head and the elastic material of the cavity would allow for fitting a range of head sizes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Carey to teach a method of
manufacturing a hat in that each of the steps disclosed by the method claims are taught by, or obvious over, Carey and these steps necessarily result in a method of manufacturing a hat. 

Response to Arguments
Applicant’s remarks have been considered. The remarks are drawn to the newly added limitations of claims 1 and 18, and these limitations are addressed herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732